Exhibit 10.70

[g55592kc04i001.jpg]

TD Banknorth, N.A.

17 New England Executive Park

2nd Floor

Burlington, MA 01803

TDBanknorth.com

November 20, 2006

Microfluidics Corporation as Agent

30 Ossipee Road

Newton, MA 02464-9101

Attn: Dennis P. Riordan, Controller

Re:                               Loan and Security Agreement (All Assets) dated
as of March 3, 2004 (the “Loan Agreement”) between and among MFIC Corporation, a
Delaware Corporation (“MFIC”) and Microfluidics Corporation, a Delaware
Corporation (“Microfluidics”) (MFIC and Microfluidics are hereafter collectively
referred to as the “Borrower”) and TD Banknorth N.A. (formerly known as
Banknorth N.A. the “Lender”) and Related Documents (the “Transaction Documents”)

Gentlemen:

Reference is made to the Loan Agreement between the Borrower and the Lender and
the Transaction Documents. The Agreement is hereby amended, effective
immediately as follows:

Section 1.01 the term for “Debt Service Coverage Ratio” is hereby deleted in its
entirety and the following new terms substituted therefore, as follows:

“Debt Service Coverage Ratio” shall mean, during the applicable period, that
quotient equal to (a) EBITDA of the Borrower plus Share Based Compensation minus
distributions minus Cash Taxes of the Borrower, divided by fixed charges of the
Borrower, that is,

EBITDA + Share Based Compensation - distributions - Cash Taxes

Fixed Charges

“EBITDA” shall mean, for the applicable period, income from continuing
operations before the payment of interest and taxes, plus depreciation and
amortization, determined in accordance with generally accepted accounting
principles.

“Share Based Compensation” shall mean, during the applicable period, the non
cash expense relating to options granted to employees and others as detailed in
the Borrower’s condensed consolidated statements of cash flows from operating
activities, determined in accordance with generally accepted accounting
principles.

“Cash Taxes” shall mean, during the applicable period, those taxes actually paid
by the Borrower.


--------------------------------------------------------------------------------


Nothing contained herein, nor shall any correspondence between the Borrower and
the Bank alter or impair the demand nature of the Borrower’s Obligations to the
Bank under the Loan Agreement.

Except as specifically amended hereby, the Loan Agreement remains in full force
and effect and the Borrower reaffirms all representations and warranties
contained therein, as of the date hereof.

Please acknowledge your assent and agreement to the foregoing by signing this
letter in the space provided and returning it to the undersigned, whereupon it
shall take effect as an instrument under seal.

 

Very truly yours,

 

 

TD BANKNORTH, N.A.

 

 

 

 

 

 

 

By:

 /s/ Brant A. McDougall

 

 

Brant A. McDougall, Senior Vice President

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

MFIC Corporation

 

 

 

 

 

By:

/s/ Irwin J. Gruverman

 

 

 

Irwin J. Gruverman, Chairman and CEO

 

 

 

 

 

Date:

12/07/06

 

 

 

 

 

Microfluidics Corporation

 

 

 

 

 

By:

/s/ Irwin J. Gruverman

 

 

 

 

 

Date:

12/07/06

 

 

 

2


--------------------------------------------------------------------------------